 1

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
                                             )
11   721 BOURBON, INC.,                      ) Case No.: 2:19-cv-02033 AB(JPR)
                                             )
12                 Plaintiff,                ) [PROPOSED] CONSENT JUDGMENT AND
                                             ) ORDER FOR PERMANENT INJUNCTION
13          vs.                              )
                                             ) DISTRICT JUDGE: ANDRE BIROTTE, JR.
14   IDAHO PEPPERCORN, LLC doing business as )
                                             )
15   FIVE0FOUR HOLLYWOOD, JOSHUA             )
                                             )
16   KOPEL, Individually and MARK H. EGLAND, )
                                             )
17   Individually,                           )
                                             )
18                 Defendant(s)              )
19

20
                                         STIPULATION
21
           Plaintiff, 721 Bourbon, Inc. (“Tropical Isle”) and defendants, Idaho Peppercorn,
22
     LLC doing business as Five0Four Hollywood (“Five0Four Hollywood”), Joshua Kopel
23
     (“Mr. Kopel”), and Mark H. Egland (collectively, “Defendants”) hereby consent and
24
     agree to this judgment to fully resolve all disputes between them in this action. By
25
     consent, with approval of the Court, Tropical Isle and all Defendants agree to the
26
     following findings of fact, conclusions of law, and judgment.
27

28
 1         This court has subject matter jurisdiction over Tropical Isle’s claims pursuant to
 2   28 U.S.C. §§ 1331 and 1338(a), which provide that this Court has original jurisdiction
 3   pursuant to 15 U.S.C. §§ 1121(a) and 1125.
 4         On March 19, 2019, Tropical Isle filed the above-captioned lawsuit, asserting
 5   claims against Defendants for willful federal trademark infringement, trademark
 6   counterfeiting, federal trademark dilution, and federal unfair competition (the
 7   “Lawsuit”). Defendants filed an Answer denying the claims asserted by Tropical Isle.
 8   Although Defendants deny all claims alleged by Tropical Isle, Defendants consent to the
 9   following judgment on all of Tropical Isle’s claims:
10                                    CONSENT JUDGMENT
11         The Court hereby ORDERS that Defendants and their offices, directors, agents,
12   servants, employees, affiliates, successors, shareholder, assigns, attorneys, and all
13   persons acting by, through or in active concert with Defendants be permanently enjoined
14   and restrained from:
15         A. Using any designation, name, or mark that incorporates “Grenade”, “Hand
16   Grenade”, or any designation that is confusingly similar to “Grenade” or “Hand Grenade”
17   such as “Greenade” in connection with Defendants’ business;
18         B. Passing off of any goods or services as those of Tropical Isle;
19         C. Doing any other act or thing calculated or likely to induce or cause confusion or
20   the mistaken belief that Defendants are in any way affiliated, connected, or associated
21   with Tropical Isle.
22         //
23         //
24         //
25         //
26         //
27         //
28         //
 1         The Court further ORDERS that within five (5) days of the date of this Order,
 2   Defendants destroy or remove all products, labels, signs, packages, wrappers,
 3   advertisements, promotions, menus, electronic data, social media posts, website posts and
 4   all other matter in the custody or under the control of Defendants that bear any
 5   “Greenade”, “Grenade”, “Hand Grenade”, or any other mark that is likely to be confused
 6   with any of the Tropical Isle’s GRENADE Family of Marks.
 7

 8   IT SO ORDERED on this 8th day of August, 2019
 9

10

11
                                                  Honorable André Birotte Jr.
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
